Title: To George Washington from Lord Stirling, 2 October 1775
From: Stirling, Lord (né William Alexander)
To: Washington, George



My dear Sir
Baskenridge [N.J.] Octobr 2d 1775

I wrote you this Morning by Mr Scott Since which Mr John Stevens my Nephew informs me he intends to pay your Camp a Visit, he is a Young Gentleman who has taken a Warm part in the Cause of American Liberty, his Jaunt into the Eastern Colonies is to get a knowledge of that part of his Country, But principaly to get some improvement in Military knowledge in that best and only School which is to be found in your Camp.
The province I live in, has lately Called me forth in a Military Caracter; on this occasion I am Severely Attacked by Govr Franklin, on account of my being a Counsellor, several letters have passed between us on this Occasion, of which I will send you Copies by the first good oppertunity for your Amusement, I am afraid he has brought himself into a disagreable Scrape by his [unt]oward forwardness, at present I have Only to add that I am very Sincerely and affectionty your Most Humble Servant

Stirling

